Citation Nr: 1230949	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  09-27 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from August 1951 to July 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied service connection for a low back disorder on the grounds that the evidence received was not new and material.

In a June 2011 decision, the Board reopened the Veteran's claim but denied it on the merits.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In March 2012, pursuant to a Joint Motion for Remand (JMR) filed by the parties, the Court vacated the portion of the Board's decision which denied service connection for a low back disorder on the merits and remanded it back to the Board for further action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

As noted in the March 2012 JMR, additional development is necessary in order to fully and fairly adjudicate the Veteran's claim.

The Veteran was afforded a VA examination in October 2008, and a supplemental opinion was obtained in December 2010.  The examiner stated that the Veteran reported a one-time injury in 1952 while in service.  This would likely have been diagnosed as a lumbar strain.  A separation examination noted lumbar lordosis.  After leaving service, there was no documentation of ongoing treatment for this condition.  Further, the examiner noted that there is no evidence in any of the available medical evidence of ongoing or persistent back pain after leaving service, and he noted that the Veteran had multiple orthopedic, physical therapy and physical medicine and rehabilitation evaluations in which there was no evidence of an ongoing back condition after service.  The examiner noted a diagnosis of diffuse degenerative joint disease and mild degenerative disc disease.  The areas of degeneration were those commonly seen as a result of aging which included L4-L5 and S1 facet joints as well as the L4-L5 disc.  These findings were very consistent with the Veteran's age of 79, and less consistent with an episode of one-time trauma.  Therefore, it was less likely than not that the Veteran's current diagnosis of either degenerative joint disease of the lumbar spine or degenerative disc disease of the lumbar spine is a result of an injury sustained during service or lumbar lordosis noted at the time of separation.  The examiner also noted that he would have to resort to mere speculation to determine the degree to which the Veteran continued to have back pain after service, as there was no documentation of any back problems. 

The examiner stated that there was no documentation of ongoing back treatment after service, and the earliest evidence cited in the examination report is from July 2000.  As noted in the JMR, however, VA received a congressional interest letter in July 1970 inquiring into the status of a claim for service connection for a back condition on behalf of the Veteran.  Notably, no such claim had been filed at the time the letter was received.  However, the Veteran subsequently filed his claim in March 1972.  He stated that he had been treated for a back condition in service from 1951 to 1953.

VA treatment records dated April 1975 show the Veteran reported a history of pain, aching and numbness of the legs and low back for the past 8 to 10 years.  In June 1975, the Veteran reported a vague history of back pain that had been consistent since 1972.  X-rays of the lumbar spine showed asymmetrical partial sacralization of the fifth lumbar vertebra.  The Veteran was diagnosed with pain due to minimal changes of the lumbar spine, but mainly psychogenic in nature.  

In March 1978, the Veteran reported a history of back pain since 1973.  Additional treatment records dated October 1983 noted a diagnosis of dorsal kyphosis and left hip arthritis, though there was no diagnosis with respect to the low back.

Notably, VA treatment records dated January 1966 indicate normal findings for the back.  Additional records dated September 1969 show the Veteran received inpatient treatment for an unrelated disability.  However, a general examination conducted at the time of discharge showed the Veteran's back was negative for any findings.  The Veteran was afforded a VA examination in December 1969 for an unrelated condition.  The musculoskeletal portion of the examination was negative.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, it is not clear whether the VA examiner in this case reviewed these post-service records from 1970 through 1983, or whether he factored them into his analysis of the etiology of the Veteran's low back condition.  Therefore, an additional supplemental opinion is required to address these questions.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The claims file, including a copy of this remand, should be forwarded to the examiner who conducted the October 2008 VA examination and provided the December 2010 opinion.  After a review of the claims folder, the examiner should opine, with supporting rationale, as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's diagnosed degenerative joint and disc disease of the lumbar spine is etiologically related to service.  

The examiner should specifically review treatment records and other documents dated from 1970 through 1978 which include complaints, diagnoses, or other indications of a low back disorder, as well as records dated from 1966 to 1969 which reflect negative findings for the low back.  The examiner should comment on the relationship, if any, between these documented findings and the Veteran's reported back injury in service and lumbar lordosis noted at separation.

A complete rationale for any opinion expressed should be provided.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason. 

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

2.  If the October 2008 VA examiner is not available, then the claims file should be forwarded to another appropriate VA examiner.  The examiner should fully comply with the instructions above and respond to all of the questions posed.

3.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action. 38 C.F.R. § 4.2 (2011).

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.  If any claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



